
	
		II
		111th CONGRESS
		2d Session
		S. 3821
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VI of the Civil Rights Act
		  of 1964 to prohibit discrimination on the ground of religion in educational
		  programs or activities.
	
	
		1.Nondiscrimination on the ground of
			 religionSection 601 of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000d) is amended—
			(1)by inserting (a) before
			 No person; and
			(2)by adding at the end the following:
				
					(b)(1)No person in the United States shall, on
				the ground of religion, be excluded from participation in, be denied the
				benefits of, or be subjected to discrimination under, an educational program or
				activity receiving Federal financial assistance.
						(2)Paragraph (1) shall not be
				construed—
							(A)to limit an educational entity covered by
				section 606 with a religious affiliation, mission, or purpose from applying
				policies for the admission of students, criteria for attaining academic
				degrees, regulations governing student conduct and student organizations, or
				policies for the employment of faculty or staff, if the corresponding policies,
				criteria, or regulations relate to the religious affiliation, mission, or
				purpose;
							(B)to require an educational entity covered by
				section 606 to provide accommodation for any student’s religious obligations
				(including dietary restrictions and school absences); or
							(C)with respect to an educational entity
				covered by section 606 that permits expressive organizations to exist by
				funding or otherwise recognizing the organizations, to require the entity to
				limit such organizations from exercising their freedom of expressive
				association by establishing criteria for their membership or
				leadership.
							.
			
